DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the 3D printer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., WIPO Publication NO. 2022/149254, filed on  January 28, 2021 (Yamamoto) (English machine translation provided), in view of Kabaria et al., filed on April 20, 2020 (Kabaria).

As to Claim 1, Yamamoto discloses a device comprising: an ear pad [5] for a head-worn apparatus [1] comprising: an annular lattice establishing a body [P1] (the annular ear pad comprises [P1]; para. 0027; see Figs. 2-3; which further comprises a lattice structure; para. 0033; see Fig. 4). Yamamoto does not explicitly disclose that the body has a variable resistance to compression in at least one dimension defined by the lattice. However, ear pads comprising of a lattice structure having such variable resistance to compression was well known. Kabaria teaches a cushion material comprising a lattice establishing a body [110’] having a variable resistance to compression in at least one dimension defined by the lattice (the body can withstand multiple force vectors at different magnitudes; para. 0086). Both Yamamoto and Kabaria are directed to ear pads (Yamamoto: para. 0022; Kabaria: para. 0099) comprising lattice structures (Yamamoto: para. 0033; Kabaria: para. 0002), made through additive manufacturing (Yamamoto: para. 0035; Kabaria: para. 0007). Additionally, Kabaria’s improved lattice structure would have provided the obvious benefit of efficient production and customization (Kabaria: para. 0002). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Kabaria’s improved cushion material, having a variable resistance to compression in at least one dimension defined by the lattice, into the ear pad of Yamamoto.

As to Claim 2, Yamamoto and Kabaria remain as applied above to Claim 1. Yamamoto further discloses the head-worn apparatus [1] (see Fig. 1).

As to Claim 7, Yamamoto and Kabaria remain as applied above to Claim 1. Kabaria further discloses that the lattice is an irregular lattice (the work cells, which comprise the lattice can be of different shapes; para. 0076, lines 19-21).

As to Claim 8, Yamamoto and Kabaria remain as applied above to Claim 1. Kabaria further discloses that the lattice is a regular lattice (the work cells, which comprise the lattice can be of the same shape; para. 0076, lines 19-21).
As to Claim 9, Yamamoto and Kabaria remain as applied above to Claim 1. Kabaria further discloses that the lattice comprises strands forming closed perimeters (the lattice comprises closed cells; see Figs. 5 and 6).

As to Claim 10, Yamamoto and Kabaria remain as applied above to Claim 9. Kabaria further discloses that a first one of the perimeters defines an opening having a first size and a second one of the perimeters defines an opening having a second size smaller than the first size (the work cells, which comprise the lattice can be of non-uniform sizes; para. 0076, lines 12-13).

As to Claim 11, Yamamoto and Kabaria remain as applied above to Claim 9. Kabaria further discloses that a first one of the strands has a first width and a second one of the strands has a second width smaller than the first width (the struts, which correspond to strands, can have different diameters; para. 0080).

As to Claim 12, Yamamoto and Kabaria remain as applied above to Claim 1. Yamamoto further discloses that the body [P1] has an inner annular surface (see Figs. 2 and 3), and the device comprises a skin [P3] covering the inner annular surface (see Fig. 6).

As to Claim 13, Yamamoto discloses a method, comprising: creating a lattice to establish at least a body [P1] of an ear pad [5] (the annular ear pad comprises [P1]; para. 0027; see Figs. 2-3; which further comprises a lattice structure; para. 0033; see Fig. 4).
It is noted that Yamamoto does not explicitly disclose generating a primitive shape of an ear pad using computer aided design (CAD); and based at least in part on the primitive shape. However, Yamamoto does disclose that the ear pad is created through an additive manufacturing technique (para. 0035), and generating a primitive shape and creating a lattice body for an ear pad based on that shape was well known. Kabaria discloses a method similar to Yamamoto comprising generating [101] a primitive shape [101’] of a pad using computer aided design (CAD) (a shape of the 3D object to be manufactured is input; para. 0073, lines 1-10); and based at least in part on the primitive shape, creating a lattice (the structure is a lattice structure; para. 0002) to establish at least a body of the pad (the pad, in the form of a boundary object, is created through additive manufacturing; para. 0098). Both Yamamoto and Kabaria are directed to ear pads (Yamamoto: para. 0022; Kabaria: para. 0099) comprising lattice structures (Yamamoto: para. 0033; Kabaria: para. 0002), made through additive manufacturing (Yamamoto: para. 0035; Kabaria: para. 0007). Additionally, Kabaria’s improved lattice structure would have provided the obvious benefit of efficient production and customization (Kabaria: para. 0002). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Kabaria’s improved method of creating an ear pad, into the method of Yamamoto.

As to Claim 14, Yamamoto and Kabaria remain as applied above to Claim 13. Kabaria further discloses receiving a profile of resistance to compression (a set of force vectors, which define a magnitude, direction, and point of impact for an application of force is input; para. 0086); and based at least in part on the profile, creating the lattice using (a) 3D printer (the pad, in the form of a boundary object, is created through 3D printing; para. 0098).

As to Claim 15, Yamamoto discloses an assembly comprising: at least one head-worn support [2] (headband [2] is placed on the head of a user; para. 0023, lines 1-2); and left and right ear pads [5] on the support [2] for cushioning a user around ears of the user when the user wears the head-worn support ([5] is a pair of ear pads that contact the ear of a user; para. 0025; see Fig. 1).
It is noted that Yamamoto does not explicitly disclose that the ear pads have variable compressive properties. However, ear pads comprising of a lattice structure having such variable compressive properties was well known. Kabaria teaches a cushion material [110’] having variable compressive properties (the body can withstand multiple force vectors at different magnitudes; para. 0086). Both Yamamoto and Kabaria are directed to ear pads (Yamamoto: para. 0022; Kabaria: para. 0099) comprising lattice structures (Yamamoto: para. 0033; Kabaria: para. 0002), made through additive manufacturing (Yamamoto: para. 0035; Kabaria: para. 0007). Additionally, Kabaria’s improved lattice structure would have provided the obvious benefit of efficient production and customization (Kabaria: para. 0002). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Kabaria’s improved cushion material, having variable compressive properties, into the ear pad of Yamamoto.

As to Claim 16, Yamamoto and Kabaria remain as applied above to Claim 15. Kabaria further discloses that the ear pads comprise lattices (para. 0002).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., WIPO Publication NO. 2022/149254, filed on  January 28, 2021 (Yamamoto) (English machine translation provided), Kabaria et al., filed on April 20, 2020 (Kabaria), further in view of Sapiejewski et al., U.S. Patent No. 8,374,373, patented on February 12, 2013 (Sapiejewski).

As to Claim 3, Yamamoto and Kabaria remain as applied above to Claim 1. Yamamoto and Kabaria do not explicitly disclose that the at least one dimension comprises a radial dimension defined by the annular lattice. However providing variable resistance to compression along a radial dimension was well known in the design of annular ear pads. Sapiejewski discloses an annular ear pad [112] having a variable resistance to compression in a radial dimension defined by the annular ear pad (the ear pad has a radial stiffness different from an axial stiffness; col. 2, lines 21-25). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to provide a variable resistance to compression along the radial dimension, for the benefit of user comfort (Sapiejewski: col. 4, lines 44-47).

As to Claim 4, Yamamoto and Kabaria remain as applied above to Claim 1. Yamamoto and Kabaria do not explicitly disclose that the at least one dimension comprises a axial dimension defined by the annular lattice. However providing variable resistance to compression along an axial dimension was well known in the design of annular ear pads. Sapiejewski discloses an annular ear pad [112] having a variable resistance to compression in an axial dimension defined by the annular ear pad (the ear pad has an axial stiffness different from a radial stiffness; col. 2, lines 21-25). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to provide a variable resistance to compression along the axial dimension, for the benefit of user comfort (Sapiejewski: col. 4, lines 44-47).

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., WIPO Publication NO. 2022/149254, filed on  January 28, 2021 (Yamamoto) (English machine translation provided), Kabaria et al., filed on April 20, 2020 (Kabaria), further in view of Ridler, U.S. Patent No. 9,332,337, patented on May 3, 2016 (Ridler).

As to Claim 5, Yamamoto and Kabaria remain as applied above to Claim 1. Yamamoto and Kabaria do not explicitly disclose that a first segment of the ear pad has a first thickness in an axial dimension and a second segment of the ear pad has a second thickness in the axial dimension. However, ear pads having different thicknesses were well known. Ridler teaches an ear pad [17] wherein a first segment of the ear pad [17] has a first thickness in an axial dimension [22] and a second segment of the ear pad [17] has a second thickness in the axial dimension [22] (the ear pad [17] has different thicknesses in the axial dimension [22] at different parts of the ear pad; see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the design of Ridler, into the ear pad of Yamamoto and Kabaria, as a known design choice for an ear pad shape.

As to Claim 6, Yamamoto, Kabaria, and Ridler remain as applied above to Claim 5. Ridler further discloses that the first segment transitions smoothly without discontinuities in thickness to the second segment (the outer shape of ear pad [17] is a smooth curve; see Fig. 3).

As to Claim 17, Yamamoto and Kabaria remain as applied above to Claim 15. Yamamoto and Kabaria do not explicitly disclose that the ear pads comprise respective first segments having a first thickness in an axial dimension and respective second segments having a second thickness in the axial dimension, and the respective first segments transition smoothly without discontinuities in thickness to the respective second segments. However, ear pads having different thicknesses were well known. Ridler teaches an ear pad [17] comprising a first segment having a first thickness in an axial dimension [22] and a second segment having a second thickness in the axial dimension [22] (the ear pad [17] has different thicknesses in the axial dimension [22] at different parts of the ear pad; see Fig. 3), and the first segment transitions smoothly without discontinuities in thickness to the second segment (the outer shape of ear pad [17] is a smooth curve; see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the design of Ridler, into the left and right ear pads of Yamamoto and Kabaria, as a known design choice for an ear pad shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653